Title: To George Washington from Major General William Howe, 22 August 1775
From: Howe, William
To: Washington, George



Sir
Charles:town Camp [Mass.] August 22d 1775

The Men under your command having repeatedly fired upon the Officers of His Majesty’s Troops before they were returned to the out:works of this Camp from Parlies that have been brought on by your desire; I am to request all farther intercourse between the two Camps may be at an end; your own letters excepted, which will be received if you are pleased to send them by a Drummer. I am Sir Yr Most Obt Sert

W. Howe

